DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending in the instant application.

Information Disclosure Statement
One or more information disclosure statements were submitted with the instant application. The references cited in the one more or more information disclosure statements have been reviewed and considered by the Examiner. Any art in the one or more information disclosure statements will be cited below, as appropriate.  

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter, AAPA) in view of U.S. Patent Application Publication No. 2013/0198546 A1 to Fujisawa.
AAPA is a reference to Applicant’s filed specification. 

In regard to claims 1 and 10-11, AAPA discloses an information processing device (AAPA, [0002], information processing device) comprising: 
a network interface (AAPA, [0002], communication unit) including a buffer memory (AAPA, [0002], the recitation that the packets are buffered by the communication unit means that there is a buffer memory); 
a main controller (AAPA, [0002], main control unit); and 
a power controller (AAPA, [0002], since the following claim language is specifically disclosed in [0002] of AAPA, there would obviously, if not inherently, be some type of power controller that performs the disclosed process in [0002] of AAPA) that controls the supply of power to the network interface and the main controller by using a plurality of power modes at least including a first power mode in which the information processing device is operated in a state in which power supplied to the main controller is limited and a second power mode in which the information processing device is operated in a state in which a greater amount of power can be supplied to the main controller than in the first power mode (AAPA, [0002], in the power saving mode, the supply of power to the communication unit of the information processing device is continued but the supply of power to the main control unit of the information processing device is stopped). 
AAPA does not specifically disclose wherein a processor of the network interface, if receiving a packet that triggers a transition to the second power mode via the network interface in a state in which 
Fujisawa, however, discloses/makes obvious if receiving a packet that triggers a transition to the second power mode via the network interface in a state in which the information processing device is operating in the first power mode, stores the packet to the buffer memory (Fujisawa, claim 1, a process to be performed on a received packet; claim 2, the process to be performed on the received packet including switching the power saving mode to the normal power mode; the packet would obviously be stored in a buffer memory while it is determined what action needs to be taken based on the packet information; a buffer is an area of memory used to temporarily store data while it's being moved from one place to another; [0029] – [0030] of the Fujisawa discloses that the proxy response processor 301 receives the packet and holds the packet until it is determined it the packet is discarded or the device is to be woken and the packet transferred to the main controller 230; this is the claimed stores the packet to the buffer memory since some type of memory in the proxy response processor 301 temporarily stores the packet while it's being moved from one place to another (i.e., transferred to the main controller 230); conversely, the buffer memory could be that of the main controller 230 since if the main controller 230 is to be woken up by the packet, the packet would be sent to the main controller 230 so that the main controller 230 could determine which action to take);
Fujisawa, [0035] at least the port number is used as pattern information of packet; [0032], pattern information of packet determines if packet should be discarded or stored in buffer memory, as described in the citations of the prior art and the commentary given by the Examiner above), and
wherein, if the information processing device is operating in the second power mode, even packets satisfying a discard condition based on the discard pattern are stored to the buffer memory (Fujisawa, [0035], in the normal power mode (i.e., the claimed second power mode), packets received by the network I/F controller 303 are transferred to the main controller 210 without being transferred to the proxy response processor 301, and therefore even if the discard pattern was present in the packet, the packet satisfying the discard condition based on the discard pattern would be stored to the buffer memory (i.e., the buffer memory of the main controller 230 so that the main controller 230 could determine which action to take)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Fujisawa with the teachings of AAPA in order to reduce power consumption and more properly manage information associated with controlling of power modes (Fujisawa, [0010]).

In regard to claim 2, which depends from claim 1, Fujisawa discloses/makes obvious wherein the network interface (Fujisawa, Fig. 3, item 230) includes a storage area (Fujisawa, Fig. 3, pattern management unit 302) for storing the discard pattern (Fujisawa, [0031], pattern management unit 302 stores the pattern list), and the processor of the network interface (Fujisawa, proxy response processor 301), if determining that a packet received via the network interface during a period in which the information processing device is operating in the first power mode or during a transition period from when a packet triggering a transition to the second power mode is received until when the information processing device starts operating in the second power mode satisfies a discard condition based on the discard pattern stored in the storage area, executes control such that the packet satisfying the discard condition is not stored to the buffer memory (Fujisawa, claim 1, a process to be performed on a received packet; claim 2, the process to be performed on the received packet including switching the power saving mode to the normal power mode; the packet would obviously be stored in a buffer memory while it is determined what action needs to be taken based on the packet information; a buffer is an area of memory used to temporarily store data while it's being moved from one place to another; [0029] – [0030] of the Fujisawa discloses that the proxy response processor 301 receives the packet and holds the packet until it is determined it the packet is discarded or the device is to be woken and the packet transferred to the main controller 230; this is the claimed stores the packet to the buffer memory since some type of memory in the proxy response processor 301 temporarily stores the packet while it's being moved from one place to another (i.e., transferred to the main controller 230); conversely, the buffer memory could be that of the main controller 230 since if the main controller 230 is to be woken up by the packet, the packet would be sent to the main controller 230 so that the main controller 230 could determine which action to take).

In regard to claim 4, which depends from claim 2, Fujisawa discloses/makes obvious wherein a processor of the main controller sets the discard pattern to the storage area of the network interface (Fujisawa, [0031], the pattern generator 306 (which is included in main controller 210 as shown in Fig. 3 of Fujisawa) transmits the generated pattern list to a pattern management unit 302 (which is included in network controller 230 as shown in Fig. 3 of Fujisawa, and which the Examiner takes the position that the network controller 230 corresponds to the claimed network interface since the network controller 230 interfaces with the network as shown in Fig. 3 of Fujisawa) via the inter-CPU communication unit 305 and the inter-CPU communication unit 304, and the pattern management unit 302 stores the pattern list in the ROM 233 or the like and manages the pattern list).

In regard to claim 8, which depends from claim 1, AAPA discloses wherein the information processing device is a printer (AAPA, [0002], information processing devices such as printers).

In regard to claim 9, which depends from claim 1, Fujisawa discloses/makes obvious wherein, if the information processing device is operating in the second power mode, a processor of the main controller acquires and processes packets buffered by the buffer memory of the network interface (Fujisawa, [0035], in the normal power mode (i.e., the claimed second power mode), packets received by the network I/F controller 303 are transferred to the main controller 210 without being transferred to the proxy response processor 301).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Fujisawa, and further in view of U.S. Patent Application Publication No. 2011/0040992 A1 to MIZUNASHI.  

In regard to claim 3, which depends from claim 1, neither AAPA nor Fujisawa specifically disclose wherein the discard pattern is a packet pattern for specifying destination port numbers of packets to be discarded, and the processor of the network interface determines that the discard condition is satisfied if an area of the received packet indicating a destination port number matches a port number indicated by the discard pattern.
MIZUNASHI, [0085], when the destination port number of the received packet does not match any one of the port numbers listed in the port number list, the automatic response condition check module 1202 discards the received packet). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of MIZUNASHI with the teachings of Fujisawa and AAPA in order to reduce power consumption, which is the goal of all the previously cited art. That is, simply checking the port number to determine if the packet needs to be discarded would reduce processing and save power than if the port number was used to then check other information if the packet needs to be discarded. The process in MIZUNASHI simply reduces an extra step used in Fujisawa.       

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Fujisawa, and further in view of U.S. Patent Application Publication No. 2010/0324730 A1 to Müller.  

In regard to claim 5, which depends from claim 1, neither AAPA nor Fujisawa specifically disclose wherein the processor of the network interface, if receiving a packet that does not satisfy the discard condition in a case in which the buffer memory does not have the necessary space, deletes a packet, among packets stored in the buffer memory, that has a lower priority level than the received packet, and stores the received packet to the buffer memory.
Müller, [0025]).  
The combination of AAPA, Fujisawa and Müller would disclose wherein the processor of the network interface, if receiving a packet that does not satisfy the discard condition in a case in which the buffer memory does not have the necessary space, deletes a packet, among packets stored in the buffer memory, that has a lower priority level than the received packet, and stores the received packet to the buffer memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Müller with the teachings of Fujisawa and AAPA to make sure high priority packets are processed, as supported in [0025] of Müller.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure and is as follows:

U.S. Patent Application Publication No. 2014/0164807 A1 to Okazawa et al. discloses a setting screen 400 is used when a user determines whether to enable a packet discarding mode (Okazawa et al., [0042]).

U.S. Patent Application Publication No. 2014/0269290 A1 to CORS et al. discloses a condition that if the TCP source port is greater than 1023 (i.e., the condition) then a packet should be discarded (CORS et al., [0034]).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

In regard to claim 6, prior art of record fails to teach or render obvious, alone or in combination, wherein the priority level is set in accordance with a range covered by a destination address of a packet, such that, the smaller the range covered by the destination address, the higher the priority level of the packet, in conjunction with the remaining limitations of claims 1 and 5.

In regard to claim 7, the claim depends from claim 6, and is therefore allowable for at least the same reasons as claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.


/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        01/12/2022